                                                                          09/11/2019




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                 VIOLATION:
                                          6564482
             Plaintiff,                   Location Code: M13

      vs.                                 ORDER

ASHUTOSH S. CHAUHAN,

             Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $40 fine and $30 processing fee for violation 6564482 (for a total of $70), and for

good cause shown,

      IT IS ORDERED that the $70 fine ($40 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 6564482.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

September 12, 2019 or October 3, 2019, are VACATED.

      DATED this 11th day of September, 2019.
